Citation Nr: 1449570	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-27 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from November 1982 to June 1994, May 1998 to August 1998, and October 1998 to May 1999, with additional reserve service until 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2014 the Veteran testified at a Board hearing at the RO via video conference.  Following the hearing, the Veteran submitted additional evidence in support of his claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

The most probative evidence indicates the Veteran's lumbar spine disability is not related to service. 


CONCLUSION OF LAW

The requirements for establishing entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in an August 2008 letter.  

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and the Veteran testified as to in-service events, symptomatology and treatment history for his claimed condition.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearings.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records for his first two periods of active duty, a September 1998 separation examination, and some reserve treatment records from 2004; VA treatment records; and private treatment records.  The AOJ also attempted to obtain additional service treatment records the periods of service in 1998 and 1999.  The AOJ received a response indicating that these records were unavailable and further efforts to obtain the records would be futile.  The AOJ also requested Reserves service treatment records from March 2004 to September 2006.  The National Personnel Records Center (NPRC) responded that all Defense Personnel Records Information Retrieval System (DPRIS) images related to the request code had been provided.  The Veteran was notified of this fact in an April 2009 correspondence, and invited to submit such records himself if they were in his possession.  A June 2009 Memorandum making a Formal Finding of Unavailability of the records was also issued which set forth the AOJ's attempts to obtain these records.  

The Board notes that a VA examination has not been provided in this case.  However, the Veteran does not allege he suffered a back injury during active service and there is no competent evidence suggesting his current disability is related to service.  Thus, a VA medical examination is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement 
that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested   during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

With respect to reserve service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated in line of duty while performing active duty for training, (ACDUTRA), or for disability resulting from an injury incurred in the line of duty occurring during inactive duty training (INACDUTRA).  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

For certain chronic disorders, including arthritis, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from active service.     See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40, 46, 48 (2010).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for periods of ACDUTRA is not appropriate.  The Board notes the Veteran has not established service connection for a condition incurred during a period of ACDUTRA.

The Board also observes that where, as here, some of the service records are unavailable, VA has a heightened duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The absence of service records, however, does not obviate the need for probative evidence of current disability and a link to active duty.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims entitlement to service connection for a lumbar spine disability.  He has consistently denied that his lumbar spine disability is the result of trauma.  Rather, he asserts that the condition developed as a result of the performance of his duties as an engineer/heavy equipment operator in service.  At the February 2014 hearing he reported onset of back pain in 1980's in 1990's.  However, he denied that he sought medical treatment until 2004.  

In this case, the medical evidence shows that the Veteran has a current lumbar  spine disability.  In this regard, VA treatment records contain a July 2004 CT scan of the lumbar spine that revealed degenerative changes of the lumbar spine with congenital spinal stenosis.  An October 2004 MRI showed degenerative disc disease.  Subsequent VA and private treatment records show continued treatment for a lumbar spine disorder.  Thus, the remaining question before the Board is whether such disability is related to service.  Upon review of the record, the Board finds that the most probative evidence is against the claim.  

The service treatment records for the Veteran's period of active duty from 1982      to 1994, and his 1998 separation examination, do not document any complaints, findings or treatment pertaining to the lumbar spine and on separation from service in April 1994 and August 1998 the Veteran's spine was clinically evaluated as normal.  At that time he denied recurrent back pain.  After service the first evidence of treatment for a lumbar spine disability was in 2004.  A VA treatment note in July 2004 shows that the Veteran was being called for active duty in three months.    

Upon review of the record, the Board notes that the Veteran was not shown to     have arthritis of the lumbar spine in service or within one year following discharge from any period of active service.  Indeed, as noted above, the Veteran did not seek treatment until 2004, and the diagnosis of degenerative changes was made in July 2004, five years after his last period of active duty.  Thus, service connection cannot be established for arthritis on a presumptive basis for a chronic disease.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Moreover, the Veteran has not alleged any injury to his back during his periods of active duty and acknowledges that he did not seek treatment for his back until 2004, five years after his last period of active duty.  None of the medical evidence of record suggests that the Veteran's lumbar spine disability is related to his active duty.  Indeed, the records suggest some element of congenital stenosis of the lumbar spine. 

While the Veteran believes that his current lumbar spine disability is related to service, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his spinal disabilities is not capable of lay observation, and requires medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of lumbar spine disability is not competent medical evidence.  Thus, the Veteran's own opinion regarding the etiology of his current low back disability is not competent medical evidence.

Additionally, the Board notes that the Veteran does not contend and the evidence does not show that his disability was incurred in the line of duty during a period of ACDUTRA or that he was injured during a period of INACDUTRA.  Nor does he allege the condition was aggravated by a period of ACDUTRA.  Indeed, his reserve records show he was placed on a physical profile in February 2004 and was ultimately found to not   meet retention requirements due to a non-duty related impairment.  

In summary, there is no competent and probative evidence establishing that a   chronic low back disability arose in active service or during a period of ACDUTRA; he has not alleged he suffered a low back injury during any period of active service, ACDUTRA, or INACDUTRA; and there is no competent evidence even suggesting a link between his current conditions and a period of active service.  Accordingly, the preponderance of the competent and probative evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.


____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


